As filed with the Securities and Exchange Commission onSeptember 14, 2011 File Nos. 333–16093 811–07923 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N–1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post–Effective Amendment No.44 and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No.45 CNI CHARTER FUNDS (Exact Name of Registrant as Specified in its Charter) 400 North Roxbury Drive Beverly Hills, California 90210 (Address of Principal Executive Office) (800) 708-8881 (Registrant’s Telephone Number, Including Area Code) William J. Souza, Esq. 400 North Roxbury Drive Beverly Hills, California 90210 (Name and Address of Agent for Service) It is proposed that this filing will become effective: [ ] immediately upon filing pursuant to Rule 485(b) [] on pursuant to Rule 485(b) [X] 60 days after filing pursuant to Rule 485(a)(1) [ ] 75 days after filing pursuant to Rule 485(a)(2) [ ] on pursuant to Rule 485(a)(1) Please Send Copy of Communications to: MICHAEL GLAZER Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071-3106 PROSPECTUS DATED JANUARY 28, 2011, AS SUPPLEMENTED JULY 5, 2011,AND , 2011 Government Money Market Fund High Yield Bond Fund Institutional Class (CNIXX) Institutional Class () Class N (CNGXX) Servicing Class (CHYIX) Class S (CNFXX) Class N (CHBAX) Prime Money Market Fund Multi-Asset Fund Institutional Class (CNMXX) Institutional Class () Class N (CNPXX) Servicing Class (CNIIX) Class S (CNSXX) Class N (CNIAX) California Tax Exempt Money Market Fund Diversified Equity Fund Institutional Class (CNTXX) Institutional Class (AHDEX) Class N (CNEXX) Class N (AHADX) Class S (CEMXX) Limited Maturity Fixed Income Fund Large Cap Value Equity Fund Institutional Class (AHLFX) Institutional Class () Class N (AHALX) Servicing Class (CNLIX) Class N (CVEAX) Government Bond Fund Large Cap Growth Equity Fund Institutional Class () Servicing Class (CNGIX) Servicing Class (CNBIX) Class N (CLEAX) Class N (CGBAX) Corporate Bond Fund Socially Responsible Equity Fund Servicing Class (CNCIX) Institutional Class (AHSRX) Class N (CCBAX) Class N (AHRAX) California Tax Exempt Bond Fund CSCSmall Cap Value Fund Servicing Class (CNTIX) Institutional Class (RCBIX) Class N (CCTEX) Class N (RCBAX) Class R (RCBSX) Full Maturity Fixed Income Fund Institutional Class (AHFMX) Class N (AHAFX) table of contents Summaries 2 Government Money Market Fund (the “Government Money Fund”) 2 Prime Money Market Fund (the “Prime Money Fund”) 5 California Tax Exempt Money Market Fund (the “California Money Fund”) 8 Limited Maturity Fixed Income Fund (the “Limited Maturity Fund”) 11 Government Bond Fund 15 Corporate Bond Fund 18 California Tax Exempt Bond Fund 21 Full Maturity Fixed Income Fund (the “Full Maturity Fund”) 24 High Yield Bond Fund 28 Multi-Asset Fund 31 Diversified Equity Fund 35 Large Cap Value Equity Fund (the “Large Cap Value Fund”) 38 Large Cap Growth Equity Fund (the “Large Cap Growth Fund”) 41 Socially Responsible Equity Fund 44 CSCSmall Cap Value Fund 47 More About the Funds 51 More About the Funds’ Risks 58 Management of the Funds 66 How to Buy, Sell and Exchange Shares 72 Dividends and Taxes 80 Financial Highlights 82 Important Terms to Know 87 Privacy Principles 88 For More Information Back Cover Mutual fund shares are not insured or guaranteed by the U.S. Government, the Federal Deposit Insurance Corporation or any other governmental agency. Mutual fund shares are not bank deposits, nor are they obligations of, or issued, endorsed or guaranteed by City National Bank. Investing in mutual funds involves risks, including possible loss of principal. The Funds’ Statement of Additional Information (the “SAI”) has more detailed information on all subjects covered in this Prospectus. Investors seeking more in-depth explanations of the Funds should request the SAI and review it before purchasing shares. CNI CHARTER FUNDS | summaries Government Money Fund INVESTMENT GOAL The Government Money Fund is a money market fund that seeks to preserve your principal and maintain a high degree of liquidity while providing current income. Also, the Government Money Fund seeks to maintain a $1.00 per share net asset value (“NAV”). FEES AND EXPENSES OF THE FUND The table below describes the fees and expenses you may pay if you buy and hold shares of the Government Money Fund. You pay no transaction fees for buying or selling shares of the Fund. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Institutional Class Class N Class S Management Fees 0.26% 0.26% 0.26% Distribution (12b-1) Fee None 0.50% 0.50% Other Expenses Shareholder Servicing Fee 0.25% 0.25% 0.25% Other Fund Expenses 0.11% 0.11% 0.11% Total Other Expenses 0.36% 0.36% 0.36% Total Annual Fund Operating Expenses 0.62% 1.12% 1.12% EXAMPLE This Example is intended to help you compare the cost of investing in the Government Money Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Government Money Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Institutional Class Class N Class S PRINCIPAL INVESTMENT STRATEGIES The Government Money Fund purchases liquid, high quality, short-term U.S. Government bonds and notes. The Fund invests at least 80% of its assets in U.S. Government securities such as U.S. Treasury obligations, obligations issued or guaranteed as to principal and interest by agencies or instrumentalities of the U.S. Government and repurchase agreements involving these obligations.The Fund invests in compliance with the requirements of Rule 2a-7 under the Investment Company Act of 1940 relating to the credit quality, maturity, liquidity and diversification of investments for money market funds. Please review the remainder of this prospectus and the statement of additional information for more detailed descriptions of these principal investments and other securities in which the Government Money Fund may invest. CNI CHARTER FUNDS | PRINCIPAL RISKS OF INVESTING IN THE FUND As with any money market fund, there are risks to investing. Neither the Government Money Fund nor City National Asset Management, Inc., the Fund’s investment adviser (“CNAM”), can guarantee that the Fund will meet its investment goal. Here are the principal risks to consider: No Guarantees – An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the Fund seeks to preserve the value of your investment at an NAV of $1.00, it is possible to lose money by investing in the Fund. Additionally, you should be aware that a very small number of money market funds in other fund complexes have in the past “broken the buck,” which means that investors did not receive $1.00 per share for their investment in those funds, and any money market fund may do so in the future. The Effect of Interest Rates – The Fund’s yield typically moves in the same direction as movements in short-term interest rates, although it does not do so as quickly. When interest rates are very low, the Fund’s expenses could absorb all or a significant portion of the Fund’s income, and, if the Fund’s expenses exceed the Fund’s income, the Fund may be unable to maintain its $1.00 share price without a subsidy by CNAM or its affiliates. Market Risk of Fixed Income Securities – The prices of fixed income securities respond to economic developments, particularly interest rate changes, as well as to perceptions about the creditworthiness of individual issuers, including governments. Generally, fixed income securities decrease in value if interest rates rise and increase in value if interest rates fall, with lower rated securities more volatile than higher rated securities. Credit – The Government Money Fund invests exclusively in securities that are rated, when the Fund buys them, in the highest short-term rating category, or if unrated, are of comparable quality in CNAM’s opinion. However, it is possible that some issuers or other obligors will be unable to make the required payments on securities held by the Fund. Debt securities also go up or down in value based on the perceived creditworthiness of issuers or other obligors. If an obligor for a security held by the Fund fails to pay, otherwise defaults or is perceived to be less creditworthy, a security’s credit rating is downgraded (which could happen rapidly), or the credit quality or value of any underlying assets declines, the value of your investment in the Fund could decline significantly, particularly in certain market environments. If the Fund enters into a financial contract (such as a repurchase agreement or reverse repurchase agreement) the Fund will be subject to the credit risk presented by the counterparty. Government-Sponsored Entities – The Fund invests in securities issued by government-sponsored entities, such as mortgage-related securities, which may not be guaranteed or insured by the U.S. Government and may only be supported by the credit of the issuing agency. Management – The Fund’s performance depends on the adviser’s skill in making appropriate investments. As a result, the Fund may underperform the money market or similar funds. Defensive Investments – During unusual economic or market conditions, or for temporary defensive or liquidity purposes, the Fund may invest 100% of its assets in cash or cash equivalents that would not ordinarily be consistent with the Fund’s investment goals. Redemptions – The Fund may experience heavy redemptions, particularly during periods of declining or illiquid markets, that could cause the Fund to liquidate its assets at inopportune times or at a loss or depressed value and that could affect the Fund’s ability to maintain a $1.00 share price. Redemption risk is greater to the extent that the Fund has investors with large shareholdings, short investment horizons, or unpredictable cash flow needs. PERFORMANCE The bar chart and the performance table that follow illustrate some of the risks and volatility of an investment in the Government Money Fund for the indicated periods. Of course, the Fund’s past performance (before and after taxes) does not necessarily indicate how the Fund will perform in the future. Call 1-888-889-0799 or visit www.cnicharterfunds.com for the Fund’s most current 7-day yield or to obtain updated performance information. This bar chart shows the performance of the Government Money Fund’s Institutional Class shares based on a calendar year. Best Quarter Worst Quarter 1.33% Q1 2001 0.01% Q2 2010 CNI CHARTER FUNDS | This table shows the Government Money Fund’s average annual total returns for the periods ended December 31, 2010. Average Annual Total Returns (for the periods ended December 31, 2010) One Year Five Years Ten Years Since Inception Inception Date Institutional Class 0.03% 2.19% 1.96% 2.24% 4/3/2000 Class N 0.02% 2.04% 1.78% 2.23% 6/21/1999 Class S 0.01% 1.92% 1.62% 2.01% 10/6/1999 INVESTMENT MANAGER City National Asset Management, Inc. PURCHASE AND SALE OF FUND SHARES The shares of the Government Money Fund are offered only through approved broker-dealers or authorized financial institutions (each an “Authorized Institution”). Institutional Class shares are available only to financial institutions and financial intermediaries for their own accounts or on behalf of their customers. Class N shares are intended for individual investors, partnerships, corporations, and other accounts. Class S shares are retail shares of the Fund and are intended for investors who have funds on deposit with City National Bank. The Government Money Fund has no minimum purchase or minimum shareholder account balance requirements; however, you will have to comply with the purchase and account balance minimums of your Authorized Institution. The Fund may require each Authorized Institution to meet certain aggregate investment levels before it may open an account with the Fund on behalf of its customers. Contact your Authorized Institution for more information. The shares of the Government Money Fund are redeemable. You may redeem your shares only through your Authorized Institution. To redeem shares of the Fund, you should contact your Authorized Institution and follow its procedures, including deadlines for receipt by the Authorized Institution of your share redemption instructions. Your Authorized Institution may charge a fee for its services, in addition to the fees charged by the Fund. TAX INFORMATION The Government Money Fund intends to make distributions that may be taxed as ordinary income or capital gains. PAYMENTS TO BROKER-DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchasethe Government Money Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s web site for more information. CNI CHARTER FUNDS | Prime Money Fund INVESTMENT GOAL The Prime Money Fund is a money market fund that seeks to provide current income through low-risk investments. Also, the Prime Money Fund seeks to maintain a $1.00 per share net asset value (“NAV”). FEES AND EXPENSES OF THE FUND The table below describes the fees and expenses you may pay if you buy and hold shares of the Prime Money Fund. You pay no transaction fees for buying or selling shares of the Fund. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Institutional Class Class N Class S Management Fees 0.25% 0.25% 0.25% Distribution (12b-1) Fee None 0.50% 0.50% Other Expenses Shareholder Servicing Fee 0.25% 0.25% 0.25% Other Fund Expenses 0.10% 0.10% 0.10% Total Other Expenses 0.35% 0.35% 0.35% Total Annual Fund Operating Expenses 0.60% 1.10% 1.10% EXAMPLE This Example is intended to help you compare the cost of investing in the Prime Money Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Prime Money Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Institutional Class Class N Class S PRINCIPAL INVESTMENT STRATEGIES The Prime Money Fund purchases liquid, high quality, short-term debt securities in the form of U.S. dollar denominated money market instruments that, in the opinion of City National Asset Management, Inc., the Fund’s investment adviser (“CNAM”), present minimal credit risk. The Fund’s principal investments include commercial paper and short-term corporate obligations, obligations issued or guaranteed as to principal and interest by agencies or instrumentalities of the U.S. government, repurchase agreements involving those obligations, and shares of other investment companies that invest exclusively in the same types of securities as the Fund. The Fund invests in compliance with the requirements of Rule 2a-7 under the Investment Company Act of 1940 relating to the credit quality, maturity, liquidity and diversification of investments for money market funds. Please review the remainder of this prospectus and the statement of additional information for more detailed descriptions of these principal investments and other securities in which the Prime Money Fund may invest. CNI CHARTER FUNDS | PRINCIPAL RISKS OF INVESTING IN THE FUND As with any money market fund, there are risks to investing. Neither CNAM nor the Prime Money Fund can guarantee that the Fund will meet its investment goal. Here are the principal risks to consider: No Guarantees – An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the Fund seeks to preserve the value of your investment at an NAV of $1.00, it is possible to lose money by investing in the Fund. Additionally, you should be aware that a very small number of money market funds in other fund complexes have in the past “broken the buck,” which means that investors did not receive $1.00 per share for their investment in those funds, and any money market fund may do so in the future. The Effect of Interest Rates – The Fund’s yield typically moves in the same direction as movements in short-term interest rates, although it does not do so as quickly. When interest rates are very low, the Fund’s expenses could absorb all or a significant portion of the Fund’s income, and, if the Fund’s expenses exceed the Fund’s income, the Fund may be unable to maintain its $1.00 share price without a subsidy by CNAM or its affiliates. Market Risk of Fixed Income Securities – The prices of fixed income securities respond to economic developments, particularly interest rate changes, as well as to perceptions about the creditworthiness of individual issuers, including governments. Generally, fixed income securities decrease in value if interest rates rise and increase in value if interest rates fall, with lower rated securities more volatile than higher rated securities. Credit – The Prime Money Fund invests exclusively in securities that are rated, when the Fund buys them, in the highest short-term rating category, or if unrated, are of comparable quality in CNAM’s opinion. However, it is possible that some issuers or other obligors will be unable to make the required payments on securities held by the Fund. Debt securities also go up or down in value based on the perceived creditworthiness of issuers or other obligors. If an obligor for a security held by the Fund fails to pay, otherwise defaults or is perceived to be less creditworthy, a security’s credit rating is downgraded (which could happen rapidly), or the credit quality or value of any underlying assets declines, the value of your investment in the Fund could decline significantly, particularly in certain market environments. If the Fund enters into a financial contract (such as a repurchase agreement or reverse repurchase agreement) the Fund will be subject to the credit risk presented by the counterparty. Financial Services Firms – The Fund invests in obligations of financial services firms, including those of banks. Changes in economic conditions and government regulations can significantly affect these issuers. Government-Sponsored Entities – The Fund invests in securities issued by government-sponsored entities, such as mortgage-related securities, which may not be guaranteed or insured by the U.S. Government and may only be supported by the credit of the issuing agency. Management – The Fund’s performance depends on the adviser’s skill in making appropriate investments. As a result, the Fund may underperform the money market or similar funds. Defensive Investments – During unusual economic or market conditions, or for temporary defensive or liquidity purposes, the Fund may invest 100% of its assets in cash or cash equivalents that would not ordinarily be consistent with the Fund’s investment goals. Redemptions – The Fund may experience heavy redemptions, particularly during periods of declining or illiquid markets, that could cause the Fund to liquidate its assets at inopportune times or at a loss or depressed value and that could affect the Fund’s ability to maintain a $1.00 share price. Redemption risk is greater to the extent that the Fund has investors with large shareholdings, short investment horizons, or unpredictable cash flow needs. PERFORMANCE The bar chart and the performance table that follow illustrate some of the risks and volatility of an investment in the Prime Money Fund for the indicated periods. Of course, the Fund’s past performance (before and after taxes) does not necessarily indicate how the Fund will perform in the future. Call 1-888-889-0799 or visit www.cnicharterfunds.com for the Fund’s most current 7-day yield or to obtain updated performance information. This bar chart shows the performance of the Prime Money Fund’s Institutional Class shares based on a calendar year. Best Quarter Worst Quarter 1.29% Q1 2001 0.02% Q2 2010 CNI CHARTER FUNDS | This table shows the Prime Money Fund’s average annual total returns for the periods ended December 31, 2010. Average Annual Total Returns (for the periods ended December 31, 2010) One Year Five Years Ten Years Since Inception Inception Date Institutional Class 0.08% 2.33% 2.03% 2.72% 3/23/1998 Class N 0.04% 2.17% 1.84% 2.23% 10/18/1999 Class S 0.02% 2.03% 1.67% 2.06% 10/26/1999 INVESTMENT MANAGER City National Asset Management, Inc. PURCHASE AND SALE OF FUND SHARES The shares of the Prime Money Fund are offered only through approved broker-dealers or authorized financial institutions (each an “Authorized Institution”). Institutional Class shares are available only to financial institutions and financial intermediaries for their own accounts or on behalf of their customers. Class N shares are intended for individual investors, partnerships, corporations, and other accounts. Class S shares are retail shares of the Fund and are intended for investors who have funds on deposit with City National Bank. The Fund has no minimum purchase or minimum shareholder account balance requirements; however, you will have to comply with the purchase and account balance minimums of your Authorized Institution. The Fund may require each Authorized Institution to meet certain aggregate investment levels before it may open an account with the Fund on behalf of its customers. Contact your Authorized Institution for more information. The shares of the Prime Money Fund are redeemable. You may redeem your shares only through your Authorized Institution. To redeem shares of the Fund, you should contact your Authorized Institution and follow its procedures, including deadlines for receipt by the Authorized Institution of your share redemption instructions. Your Authorized Institution may charge a fee for its services, in addition to the fees charged by the Fund. TAX INFORMATION The Prime Money Fund intends to make distributions that may be taxed as ordinary income or capital gains. PAYMENTS TO BROKER-DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase the Prime Money Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s web site for more information. CNI CHARTER FUNDS | California Money Fund INVESTMENT GOAL The California Money Fund is a money market fund that seeks to preserve your principal and maintain a high degree of liquidity while providing current income that is exempt from federal, and to the extent possible, California state personal income tax. Also, the California Money Fund seeks to maintain a $1.00 per share net asset value (“NAV”). FEES AND EXPENSES OF THE FUND The table below describes the fees and expenses you may pay if you buy and hold shares of the California Money Fund. You pay no transaction fees for buying or selling shares of the Fund. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Institutional Class Class N Class S Management Fees 0.27% 0.27% 0.27% Distribution (12b-1) Fee None 0.50% 0.50% Other Expenses Shareholder Servicing Fee 0.25% 0.25% 0.25% Other Fund Expenses 0.10% 0.10% 0.10% Total Other Expenses 0.35% 0.35% 0.35% Total Annual Fund Operating Expenses(1) 0.62% 1.12% 1.12% The Total Annual Fund Operating Expenses for Institutional Class shares above do not correlate to the ratio of expenses to average net assets given in the financial highlights. Other Fund Expenses have been restated to reflect current fees. EXAMPLE This Example is intended to help you compare the cost of investing in the California Money Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the California Money Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Institutional Class Class N Class S PRINCIPAL INVESTMENT STRATEGIES The California Money Fund purchases liquid, high quality, short-term municipal money market securities issued by the State of California and its agencies, by various counties, cities and regional or special districts in California, and by various other sectors of the California municipal securities market. The Fund invests at least 80% of its assets in municipal obligations that pay interest which is expected to be exempt from federal and California state personal income tax and securities that pay interest which is not a preference item for purposes of the federal alternative minimum tax (the “AMT”). Principal investments of the Fund also include high quality municipal bonds rated within the highest grade by nationally recognized statistical rating organizations such as Standard & Poor’s Ratings Group and/or Moody’s Investors Services, or equivalent quality for unrated securities, notes and tax exempt commercial paper. The Fund invests in compliance with the requirements of Rule 2a-7 under the Investment Company Act of 1940 relating to the credit quality, maturity, liquidity and diversification of investments for money market funds. Please review the remainder of this prospectus and the statement of additional information for more detailed descriptions of these principal investments and other securities in which the California Money Fund may invest. CNI CHARTER FUNDS | PRINCIPAL RISKS OF INVESTING IN THE FUND As with any money market fund, there are risks to investing. Neither the California Money Fund nor City National Asset Management, Inc., the Fund’s investment adviser (“CNAM”), can guarantee that the Fund will meet its investment goal. Here are the principal risks to consider: No Guarantees – An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the Fund seeks to preserve the value of your investment at an NAV of $1.00, it is possible to lose money by investing in the Fund. Additionally, you should be aware that a very small number of money market funds in other fund complexes have in the past “broken the buck,” which means that investors did not receive $1.00 per share for their investment in those funds, and any money market fund may do so in the future. California Risk Factors – The Fund may be subject to greater risks than other tax exempt money market funds that are diversified across issuers located in a number of states. The Fund is vulnerable to adverse economic, political or other events that may lessen the ability of California municipal securities issuers to pay interest and principal on their securities. Actual or perceived erosion of the creditworthiness of California municipal issuers may also reduce the value of the Fund’s holdings. Municipal Obligations – U.S. state and local governments issuing municipal securities held by the underlying funds rely on taxes and revenues from private projects financed by municipal securities to pay interest and principal on municipal debt. The payment of principal and interest on these obligations may be adversely affected by a variety of factors at the state or local level, including poor statewide or local economic results, changing political sentiments, legislation, policy changes or voter-based initiatives, erosion of the tax base or revenues of the state or one or more local governments, natural disasters, or other economic or credit problems. Taxes – Although one of the Fund’s goals is to provide income exempt from federal and California state personal income taxes, some of its income may be subject to the AMT. The Effect of Interest Rates – The Fund’s yield typically moves in the same direction as movements in short-term interest rates, although it does not do so as quickly. When interest rates are very low, the Fund’s expenses could absorb all or a significant portion of the Fund’s income, and, if the Fund’s expenses exceed the Fund’s income, the Fund may be unable to maintain its $1.00 share price without a subsidy by CNAM or its affiliates. Market Risk of Fixed Income Securities – The prices of fixed income securities respond to economic developments, particularly interest rate changes, as well as to perceptions about the creditworthiness of individual issuers, including governments. Generally, fixed income securities decrease in value if interest rates rise and increase in value if interest rates fall, with lower rated securities more volatile than higher rated securities. Credit – The California Money Fund invests exclusively in securities that are rated, when the Fund buys them, in the highest short-term rating category, or if unrated, are of comparable quality in CNAM’s opinion. However, it is possible that some issuers or other obligors will be unable to make the required payments on securities held by the Fund. Debt securities also go up or down in value based on the perceived creditworthiness of issuers or other obligors. If an obligor for a security held by the Fund fails to pay, otherwise defaults or is perceived to be less creditworthy, a security’s credit rating is downgraded (which could happen rapidly), or the credit quality or value of any underlying assets declines, the value of your investment in the Fund could decline significantly, particularly in certain market environments. If the Fund enters into a financial contract (such as a repurchase agreement or reverse repurchase agreement) the Fund will be subject to the credit risk presented by the counterparty. Management – The Fund’s performance depends on the adviser’s skill in making appropriate investments. As a result, the Fund may underperform the money market or similar funds. Defensive Investments – During unusual economic or market conditions, or for temporary defensive or liquidity purposes, the Fund may invest 100% of its assets in municipal obligations of issuers in states other than California or taxable money market securities. During such a period, the Fund may not achieve its investment goals. Redemptions – The Fund may experience heavy redemptions, particularly during periods of declining or illiquid markets, that could cause the Fund to liquidate its assets at inopportune times or at a loss or depressed value and that could affect the Fund’s ability to maintain a $1.00 share price. Redemption risk is greater to the extent that the Fund has investors with large shareholdings, short investment horizons, or unpredictable cash flow needs. CNI CHARTER FUNDS | PERFORMANCE The bar chart and the performance table that follow illustrate some of the risks and volatility of an investment in the California Money Fund for the indicated periods. Of course, the Fund’s past performance (before and after taxes) does not necessarily indicate how the Fund will perform in the future. Call 1-888-889-0799 or visit www.cnicharterfunds.com for the Fund’s most current 7-day yield or to obtain updated performance information. This bar chart shows the performance of the California Money Fund’s Institutional Class shares based on a calendar year. Best Quarter Worst Quarter 0.77% Q2 2007 0.01% Q2 2010 This table shows the California Money Fund’s average annual total returns for the periods ended December 31, 2010. Average Annual Total Returns (for the periods ended December 31, 2010) One Year Five Years Ten Years Since Inception Inception Date Institutional Class 0.03% 1.44% 1.31% 1.45% 4/3/2000 Class N 0.02% 1.29% 1.12% 1.33% 6/21/1999 Class S 0.01% 1.16% 0.97% 1.14% 11/12/1999 INVESTMENT MANAGER City National Asset Management, Inc. PURCHASE AND SALE OF FUND SHARES The shares of the California Money Fund are offered only through approved broker-dealers or authorized financial institutions (each an “Authorized Institution”). Institutional Class shares are available only to financial institutions and financial intermediaries for their own accounts or on behalf of their customers. Class N shares are intended for individual investors, partnerships, corporations, and other accounts. Class S shares are retail shares of the Fund and are intended for investors who have funds on deposit with City National Bank. The California Money Fund has no minimum purchase or minimum shareholder account balance requirements; however, you will have to comply with the purchase and account balance minimums of your Authorized Institution. The Fund may require each Authorized Institution to meet certain aggregate investment levels before it may open an account with the Fund on behalf of its customers. Contact your Authorized Institution for more information. The shares of the California Money Fund are redeemable. You may redeem your shares only through your Authorized Institution. To redeem shares of the Fund, you should contact your Authorized Institution and follow its procedures, including deadlines for receipt by the Authorized Institution of your share redemption instructions. Your Authorized Institution may charge a fee for its services, in addition to the fees charged by the Fund. TAX INFORMATION The California Money Fund intends to distribute income that is exempt from regular federal and California state income taxes. A portion of the Fund’s distributions may be subject to such taxes or to the AMT. PAYMENTS TO BROKER-DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase the California Money Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s web site for more information. CNI CHARTER FUNDS | Limited Maturity Fund INVESTMENT GOAL The Limited Maturity Fund seeks to provide a high level of current income, consistent with the preservation of capital and liquidity. FEES AND EXPENSES OF THE FUND The table below describes the fees and expenses you may pay if you buy and hold shares of the Limited Maturity Fund. You pay no sales charges or transaction fees for buying or selling shares of the Limited Maturity Fund. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Institutional Class Class N Management Fees 0.50% 0.50% Distribution (12b-1) Fee None 0.25% Other Expenses Shareholder Servicing Fee None 0.25% Other Fund Expenses 0.21% 0.22% Total Other Expenses 0.21% 0.47% Total Annual Fund Operating Expenses 0.71% 1.22% Fee Waiver and/or Expense Reimbursement(1)(2) 0.02% (0.24)% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement 0.73% 0.98% City National Asset Management, Inc., the Fund’s investment adviser (“CNAM”), has contractually agreed to waive the shareholder servicing fees for Class N shares until January 28, 2012. Prior to that date, this arrangement may be terminated without penalty by the Fund’s Board of Trustees upon 60 days’ written notice to CNAM, and it will terminate automatically upon the termination of the shareholder services agreement between CNAM and the Fund. CNAM has contractually agreed to limit its fees or reimburse the Fund for expenses to the extent necessary to keep Total Annual Fund Operating Expenses (excluding taxes, interest, brokerage commissions, extraordinary expenses and acquired fund fees and expenses) through January 28, 2012 at or below 1.00% for Institutional Class shares and 1.25% for Class N shares. Prior to that date, this arrangement may be terminated without penalty by the Fund’s Board of Trustees upon 60 days’ written notice to CNAM, and it will terminate automatically upon the termination of the investment management agreement between CNAM and the Fund. Any fee reductions or reimbursements may be repaid to CNAM within three years after they occur if such repayments can be achieved within the Fund’s expense limit in effect at the time such expenses were incurred and if certain other conditions are satisfied. EXAMPLE This Example is intended to help you compare the cost of investing in the Limited Maturity Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Institutional Class Class N PORTFOLIO TURNOVER The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 118% of the average value of its portfolio. CNI CHARTER FUNDS | PRINCIPAL INVESTMENT STRATEGIES At least 80% of the Limited Maturity Fund’s portfolio consists of fixed income securities either issued or guaranteed by the U.S. Government or its agencies or instrumentalities, money market instruments and non-convertible fixed income securities (i.e., bonds which cannot be converted into stock) of U.S. companies. At least 80% of the Fund’s portfolio consists of fixed income securities with “limited maturity,”i.e., a maturity of less than five years. The Fund invests in securities having one of the four highest ratings of either Moody’s Investors Service (at least Baa) or Standard & Poor’s (at least BBB). Please review the remainder of this prospectus and the statement of additional information for more detailed descriptions of these principal investments and other securities in which the Limited Maturity Fund may invest. PRINCIPAL RISKS OF INVESTING IN THE FUND As with any mutual fund, there are risks to investing. Neither the Limited Maturity Fund nor CNAM can guarantee that the Fund will meet its investment goal. The Fund will expose you to risks that could cause you to lose money. Here are the principal risks to consider: The Effect of Interest Rates – The Fund’s yield typically moves in the same direction as movements in short-term interest rates, although it does not do so as quickly. Market Risk of Fixed Income Securities – The prices of fixed income securities respond to economic developments, particularly interest rate changes, as well as to perceptions about the creditworthiness of individual issuers, including governments. Generally, fixed income securities decrease in value if interest rates rise and increase in value if interest rates fall, with lower rated securities more volatile than higher rated securities. The duration of these securities affects risk as well, with longer term securities generally more volatile than shorter term securities. Issuers – The Fund may be adversely affected if the issuers of securities that the Fund holds do not make their principal or interest payments on time. Government-Sponsored Entities – The Fund invests in securities issued by government-sponsored entities which may not be guaranteed or insured by the U.S. Government and may only be supported by the credit of the issuing agency. Prepayments – As a general rule, prepayments of the principal of the loans underlying mortgage-backed or other pass-through securities increase during a period of falling interest rates and decrease during a period of rising interest rates. In periods of declining interest rates, as a result of prepayments the Fund may be required to reinvest its assets in securities with lower interest rates. In periods of increasing interest rates, the securities subject to prepayment risk held by the Fund may exhibit price characteristics of longer-term debt securities. Extension – Rising interest rates can cause the average maturity of the Fund’s holdings of mortgage-backed and other pass-through securities to lengthen unexpectedly due to a drop in prepayments. This would increase the sensitivity of the Fund to rising rates and the potential for price declines of portfolio securities. Rating Agencies – A credit rating is not an absolute standard of quality, but rather a general indicator that reflects only the view of the originating rating agency. If a rating agency revises downward or withdraws its rating of a security in which the Fund invests, that security may become less liquid or may lose value. Management – The Fund’s performance depends on the portfolio managers’ skill in making appropriate investments. As a result, the Fund may underperform the fixed income market or similar funds. Defensive Investments – During unusual economic or market conditions, or for temporary defensive or liquidity purposes, the Fund may invest 100% of its assets in cash or cash equivalents that would not ordinarily be consistent with the Fund’s investment goals. CNI CHARTER FUNDS | PERFORMANCE The bar chart and the performance table that follow illustrate some of the risks and volatility of an investment in the Limited Maturity Fund for the indicated periods. Of course, the Fund’s past performance (before and after taxes) does not necessarily indicate how the Fund will perform in the future. Call 1-888-889-0799 or visit www.cnicharterfunds.com to obtain updated performance information. This bar chart shows the performance of the Limited Maturity Fund’s Institutional Class shares based on a calendar year. Best Quarter Worst Quarter 3.17% Q3 2001 (1.33)% Q2 2004 This table shows the average annual total returns of each class of the Limited Maturity Fund for the periods ended December 31, 2010. The table also shows how the Fund’s performance compares with the returns of indexes comprised of investments similar to those held by the Fund. Average Annual Total Returns (for the periods ended December 31, 2010) One Year Five Years Ten Years Since Inception(1) Institutional Class Return Before Taxes 2.29% 4.22% 3.82% 5.09% Return After Taxes on Distributions 1.68% 3.09% 2.71% 3.43% Return After Taxes on Distributions and Sale of Fund Shares 1.49% 2.94% 2.61% 3.37% Class N Return Before Taxes 2.05% 3.95% 3.67% 5.02% Merrill Lynch 1-3 Year Treasury Index 2.35% 4.18% 3.92% 5.57% Merrill Lynch 3 Month U.S. Treasury Index 0.13% 2.43% 2.38% 4.18% Performance for “Since Inception” for all classes is shown for periods beginning October 22, 1988, which is the date the predecessor to the Limited Maturity Fund (the “Predecessor Fund”) commenced operations. On September 30, 2005, the Predecessor Fund reorganized into the Fund. The performance results for Institutional Class shares of the Fund before September 30, 2005, reflect the performance of the Predecessor Fund’s Class I shares. Class A shares of the Predecessor Fund, the predecessor to the Class N shares of the Fund, commenced operations on October 22, 2004. The performance results for Class N shares of the Fund for the period of October 22, 2004 to September 29, 2005, reflect the performance of the Predecessor Fund’s Class A shares. The performance results for Class N shares of the Fund for the period of October 22, 1988 to October 21, 2004, reflect the performance of the Predecessor Fund’s Class I shares. The performance of the Predecessor Fund’s Class I shares has not been adjusted to reflect the higher Rule 12b-1 fees and expenses applicable to the Fund’s Class N shares. If it had, the performance of the Fund’s Class N shares would have been lower than that shown. For each index shown the measurement period used in computing the returns of the index for the “Since Inception” period begins on October 31, 1988. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. The performance of Institutional Class shares does not reflect Class N shares’ Rule 12b-1 fees and expenses. After-tax returns for Class N shares will vary from the after-tax returns shown above for Institutional Class shares. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. CNI CHARTER FUNDS | INVESTMENT MANAGER City National Asset Management, Inc. PORTFOLIO MANAGERS Paul C. Single and William C. Miller, Jr. of CNAM have served as portfolio managers for the Fund since 2005. PURCHASE AND SALE OF FUND SHARES The minimum initial investment for Institutional Class shares is $1,000,000. The minimum initial investment for Class N shares is $1,000. There is no minimum for subsequent investments in Institutional Class shares or Class N shares. The Fund reserves the right to change the minimum amount required to open an account or to add to an existing account without prior notice. The Fund may accept investments of smaller amounts at its discretion; however, your financial institution or financial professional may establish higher minimum investment requirements than the Fund and may also independently charge you transaction fees and additional amounts in return for its services. The shares of the Limited Maturity Fund are redeemable. You may redeem some or all of your shares on any day the NYSE is open for regular session trading. The Fund ordinarily pays redemption proceeds on the business day following the redemption of your shares. However, the Fund reserves the right to make payment within seven days of the redemption request. Redemption proceeds will be sent to you via check to your address of record or will be wired to your bank via the instructions on your account. TAX INFORMATION The Limited Maturity Fund intends to make distributions that may be taxed as ordinary income or capital gains. PAYMENTS TO BROKER-DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase the Limited Maturity Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s web site for more information. CNI CHARTER FUNDS | Government Bond Fund INVESTMENT GOAL The Government Bond Fund seeks to provide current income (as the primary component of a total return intermediate duration strategy) by investing primarily in U.S. Government securities. FEES AND EXPENSES OF THE FUND The table below describes the fees and expenses you may pay if you buy and hold shares of the Government Bond Fund. You pay no sales charges or transaction fees for buying or selling shares of the Fund. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Institutional Class(1) ServicingClass(1) Class N Management Fees 0.43% 0.43% 0.43% Distribution (12b-1) Fee None None 0.25% Other Expenses Shareholder Servicing Fee None 0.25% 0.25% Other Fund Expenses 0.10% 0.10% 0.10% Total Other Expenses 0.10% 0.35% 0.35% Total Annual Fund Operating Expenses 0.53% 0.78% 1.03% (1) Institutional Class shares were initially offered in , 2011. Effective , 2011, the shares previously designated as Institutional Class shares were redesignated as Servicing Class shares. EXAMPLE This Example is intended to help you compare the cost of investing in the Government Bond Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Government Bond Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Institutional Class ServicingClass $80 $249 $433 $966 Class N PORTFOLIO TURNOVER The Government Bond Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 93% of the average value of its portfolio. PRINCIPAL INVESTMENT STRATEGIES At least 80% of the Government Bond Fund’s portfolio consists of U.S. Government securities either issued or guaranteed by the U.S. Government or its agencies or instrumentalities. The Fund may also purchase mortgage-backed and asset-backed instruments issued by the U.S. Government or government sponsored agencies whose maturities and durations are consistent with an intermediate term strategy and may also purchase shares of money market mutual funds whose objectives are consistent with the Fund’s objectives. The average duration of the Fund’s portfolio typically ranges from two to six years. Please review the remainder of this prospectus and the statement of additional information for more detailed descriptions of these principal investments and other securities in which the Government Bond Fund may invest. CNI CHARTER FUNDS | PRINCIPAL RISKS OF INVESTING IN THE FUND As with any mutual fund, there are risks to investing. Neither the Government Bond Fund nor City National Asset Management, Inc., the Fund’s investment adviser (“CNAM”), can guarantee that the Fund will meet its investment goal. The Fund will expose you to risks that could cause you to lose money. Here are the principal risks to consider: The Effect of Interest Rates – The Fund’s yield typically moves in the same direction as movements in short-term interest rates, although it does not do so as quickly. Market Risk of Fixed Income Securities – The prices of fixed income securities respond to economic developments, particularly interest rate changes, as well as to perceptions about the creditworthiness of individual issuers, including governments. Generally, fixed income securities decrease in value if interest rates rise and increase in value if interest rates fall, with lower rated securities more volatile than higher rated securities. The duration of these securities affects risk as well, with longer term securities generally more volatile than shorter term securities. Government-Sponsored Entities – The Fund invests in securities issued by government-sponsored entities which may not be guaranteed or insured by the U.S. Government and may only be supported by the credit of the issuing agency. Issuers – The Fund may be adversely affected if the issuers of securities that the Fund holds do not make their principal or interest payments on time. Prepayments – As a general rule, prepayments of the principal of the loans underlying mortgage-backed or other pass-through securities increase during a period of falling interest rates and decrease during a period of rising interest rates. In periods of declining interest rates, as a result of prepayments the Fund may be required to reinvest its assets in securities with lower interest rates. In periods of increasing interest rates, the securities subject to prepayment risk held by the Fund may exhibit price characteristics of longer-term debt securities. Extension – Rising interest rates can cause the average maturity of the Fund’s holdings of mortgage-backed and other pass-through securities to lengthen unexpectedly due to a drop in prepayments. This would increase the sensitivity of the Fund to rising rates and the potential for price declines of portfolio securities. Rating Agencies – A credit rating is not an absolute standard of quality, but rather a general indicator that reflects only the view of the originating rating agency. If a rating agency revises downward or withdraws its rating of a security in which the Fund invests, that security may become less liquid or may lose value. Management – The Fund’s performance depends on the portfolio managers’ skill in making appropriate investments. As a result, the Fund may underperform the fixed income market or similar funds. Defensive Investments – During unusual economic or market conditions, or for temporary defensive or liquidity purposes, the Fund may invest 100% of its assets in cash or cash equivalents that would not ordinarily be consistent with the Fund’s investment goals. PERFORMANCE The bar chart and the performance table that follow illustrate some of the risks and volatility of an investment in the Government Bond Fund for the indicated periods. Of course, the Fund’s past performance (before and after taxes) does not necessarily indicate how the Fund will perform in the future. Call 1-888-889-0799 or visit www.cnicharterfunds.com to obtain updated performance information. This bar chart shows the performance of the Government Bond Fund’sServicing Class shares (formerly designated as Institutional Class) based on a calendar year. Best Quarter Worst Quarter 4.74% Q3 2001 (1.39)% Q2 2004 CNI CHARTER FUNDS | This table shows the average annual total returns of each class of the Government Bond Fund for the periods ended December 31, 2010. The table also shows how the Fund’s performance compares with the returns ofindices comprised of investments similar to those held by the Fund. Average Annual Total Returns (for the periods ended December 31, 2010) One Year Five Years Ten Years Inception Date ServicingClass 1/14/2000 Return Before Taxes 2.76% 4.01% 4.05% Return After Taxes on Distributions 1.89% 2.72% 2.66% Return After Taxes on Distributions and Sale of Fund Shares 1.80% 2.67% 2.65% Class N 4/13/2000 Return Before Taxes 2.50% 3.74% 3.82% Barclays Capital U.S. 1-5 Year Government Bond Index(1) 3.57%
